Title: George Mercer to John Fenton Mercer, 15 April 1756
From: Mercer, George
To: Mercer, John Fenton



To Captain John Mercer, at Edwards’s.
[Winchester, 15 April 1756]

As Colonel Washington has great reason to believe, from some accounts he has received, that the Indians now rendezvous, and have their prisoners on the back of the Warm-spring mountain.
You are hereby ordered to march with the men under your

command; a Draught from Lieutenant Blagg’s Party (leaving only a Sergeant and ten men at Edwards’s) the party under Sergeant Vass, who brings up the provisions, immediately in quest of them. You are to go by Enoch’s Fort, and there Draught from Ensign Hubbards command; leaving the same number in that Fort, as at Edwards’s.
You are to endeavour to procure some good woods-men, who are acquainted with the place, to guide your Party.
When you are ready to march from Enochs’s; you are to send before you some persons, well acquainted with the place, as Spies: Henry Enoch would be one very good, if you could get him.
Let them go as privately as possible; and if they discover them, endeavour to surprize them. Do not fail to procure men who are acquainted with the place, at any rate; and scour the woods thereabouts well. After which return to Edwards’s (leaving Ensign Hubbards party at their Station) and there wait until Colonel Washington arrives; or you receive further Orders. You will receive twenty-five pair of Shoes and Stockings to fit your party: Be very careful that they are only delivered to them that want them: and to take an account of their names, and the Companies they belong to—that stoppages may be made. You must be careful also, that no waste is made of the provision; and give the Sergeant you leave behind, a particular charge of it. Keep as little noise as possible on your march; and do not let the Drum be beat—while in quest of them. Yours

G:M. Aid de camp.
April 15th 1756.    

